Exhibit 10.1
 
AUTOWEB, INC.
2018 EQUITY INCENTIVE PLAN
 
AutoWeb, Inc. (“Company”), a Delaware corporation, hereby establishes and adopts
the following 2018 Equity Incentive Plan (“Plan”).
 
 1.            PURPOSE OF THE PLAN
 
              The purpose of the Plan is to assist the Company and its
Subsidiaries in attracting and retaining selected individuals to serve as
employees, directors, officers, consultants and/or advisors who are expected to
contribute to the Company’s success and to achieve long-term objectives that
will benefit stockholders of the Company through the additional incentives
inherent in the Awards hereunder.
 
 2.            DEFINITIONS
 
              “Award” means any Option, Stock Appreciation Right, Restricted
Stock Award, Restricted Stock Unit Award, Other Share-Based Award, Performance
Award or any other right, interest or option relating to Shares or other
property (including cash) granted pursuant to the provisions of the Plan.
 
“Award Agreement” means any agreement, contract or other instrument or document
evidencing any Award hereunder, whether in writing or through an electronic
medium.
 
“Board” means the board of directors of the Company.
 
“Board Approval Date” means April 12, 2018, the date the Board approved this
Plan.
 
“Business Combination” has the meaning set forth in Section 10.3(c).
 
“Change in Control” has the meaning set forth in Section 10.3.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Committee” means the Compensation Committee of the Board or a subcommittee
thereof formed by the Compensation Committee to act as the Committee hereunder. 
The Committee must consist of no fewer than two Directors, each of whom is (i) a
“Non-Employee Director” within the meaning of Rule 16b-3 of the Exchange Act,
(ii) to the extent required, an “outside director” within the meaning of Section
162(m) of the Code as in effect on immediately before the enactment of Public
Law No. 115-97, and (iii) an “independent director” for purpose of the rules of
the principal U.S. national securities exchange on which the Shares are traded,
to the extent required by such rules.
 
“Company Voting Securities” has the meaning set forth in Section 10.3(b).
 
“Consultant” means any consultant or advisor who is a natural person and who
provides services to the Company or any Subsidiary, so long as such person (i)
renders bona fide services that are not in connection with the offer and sale of
the Company’s securities in a capital raising transaction, (ii) does not
directly or indirectly promote or maintain a market for the Company’s
securities, and (iii) otherwise qualifies as a consultant under the applicable
rules of the Securities and Exchange Commission for registration of shares of
stock on a Form S-8 registration statement.
 
 
“Director” means a non-employee member of the Board.
 
“Dividend Equivalents” has the meaning set forth in Section 11.5.
 
“Effective Date” has the meaning set forth in Section 12.13.
 
 
-1-

 
 
“Employee” means any employee of the Company or any Subsidiary and any
prospective employee conditioned upon, and effective not earlier than, such
person becoming an employee of the Company or any Subsidiary.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” means, with respect to Shares as of any date, (i) the
closing price of the Shares as reported on the principal U.S. national
securities exchange on which the Shares are listed and traded on that date, or,
if there is no closing price on that date, then on the last preceding date on
which a closing price was reported; (ii) if the Shares are not listed on any
U.S. national securities exchange but are quoted in an inter-dealer quotation
system on a last sale basis, the final ask price of the Shares reported on the
inter-dealer quotation system for such date, or, if there is no sale on that
date, then on the last preceding date on which a sale was reported; or (iii) if
the Shares are neither listed on a U.S. national securities exchange nor quoted
on an inter-dealer quotation system on a last sale basis, the amount determined
by the Committee to be the fair market value of the Shares as determined by the
Committee in its sole discretion. The Fair Market Value of any property other
than Shares means the market value of that property determined by such methods
or procedures as may be established from time to time by the Committee.
 
“Fungible Share Ratio” means the rate at which Full-Value Awards are counted
against Plan limits as set forth in Sections 3.1(a) and 3.1(d).
 
“Full-Value Awards” means Awards other than Option and Stock Appreciation
Rights.
 
“Incumbent Directors” has the meaning set forth in Section 10.3(a).
 
“Incentive Stock Option” means an Option that when granted is intended to
qualify as an incentive stock option for purposes of Section 422 of the Code.
 
“Limitations” has the meaning set forth in Section 3.4.
 
“Non-Qualifying Transaction” has the meaning set forth in Section 10.3(c).
 
“Officer” means any officer of the Company or any Subsidiary.
 
“Option” means any right granted to a Participant under the Plan allowing that
Participant to purchase Shares at such price or prices and during such period or
periods as the Committee may determine.
 
“Other Share-Based Awards” has the meaning set forth in Section 8.1.
 
“Parent Corporation” has the meaning set forth in Section 10.3(c).
 
“Participant” means an Employee, Officer, Director or Consultant who is selected
by the Committee to receive an Award under the Plan.
 
“Payee” has the meaning set forth in Section 12.2.
 
 “Performance Award” means any Award of Performance Cash, Performance Shares or
Performance Units granted pursuant to Article 9.
 
“Performance Cash” means any cash incentives granted pursuant to Article 9
payable to the Participant upon the achievement of such performance goals as the
Committee may establish.
 
“Performance Period” means the period established by the Committee during which
any performance goals specified by the Committee with respect to a Performance
Award are to be measured.
 
 
-2-

 
 
 
“Performance Share” means any grant pursuant to Article 9 of a unit valued by
reference to a designated number of Shares, which value may be paid to the
Participant upon achievement of such performance goals as the Committee may
establish.
 
“Performance Unit” means any grant pursuant to Article 9 of a unit valued by
reference to a designated amount of cash or property other than Shares, which
value may be paid to the Participant upon achievement of such performance goals
during the Performance Period as the Committee may establish.
 
“Permitted Assignee” has the meaning set forth in Section 11.3.
 
“Plan Expiration Date” means June 19, 2028.
 
“Prior Plans” means, collectively, the Company’s 1998 Stock Option Plan, 1999
Stock Option Plan, 2000 Stock Option Plan, Amended and Restated 2001 Restricted
Stock and Option Plan, 2004 Restricted Stock and Option Plan, 2010 Equity
Incentive Plan, and Amended and Restated 2014 Equity Incentive Plan.
 
“Restricted Stock” means any Share issued with the restriction that the holder
may not sell, transfer, pledge or assign such Share and with such other
restrictions as the Committee, in its sole discretion, may impose, which
restrictions may lapse separately or in combination at such time or times, in
installments or otherwise, as the Committee may deem appropriate.
 
“Restricted Stock Award” has the meaning set forth in Section 7.1.
 
“Restricted Stock Unit” means an Award that is valued by reference to a Share,
which value may be paid to the Participant in Shares or cash as determined by
the Committee in its sole discretion upon the satisfaction of vesting
restrictions as the Committee may establish, which restrictions may lapse
separately or in combination at such time or times, in installments or
otherwise, as the Committee may deem appropriate.
 
“Restricted Stock Unit Award” has the meaning set forth in Section 7.1
 
“SEC” has the meaning set forth in Section 12.6.
 
“Shares” means the shares of common stock of the Company, par value $0.001 per
share.
 
“Stock Appreciation Right” means the right granted to a Participant pursuant to
Article 6.
 
“Subsidiary” means any corporation, limited liability company, partnership,
joint venture or similar entity in which the Company owns, directly or
indirectly, an equity interest possessing more than 50% of the combined voting
power of the total outstanding equity interests of such entity.  Provided,
however, in the case of an Incentive Stock Option, “Subsidiary” means any
corporation (other than the Company) in an unbroken chain of corporations
beginning with the Company if, at the relevant time each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in the chain.  For purposes of the preceding sentence, the
term “corporation” has the meaning prescribed in Section 7701(a)(3) of the Code
and the regulations thereunder.
 
“Substitute Awards” means Awards granted or Shares issued by the Company in
assumption of, or in substitution or exchange for, awards previously granted, or
the right or obligation to make future awards, in each case by a company
acquired by the Company or any Subsidiary or with which the Company or any
Subsidiary combines.
 
              “Surviving Corporation” has the meaning set forth in Section
10.3(c).
 
              “Vesting Period” means the period of time specified by the
Committee during which vesting restrictions for an Award are applicable.
 
 
-3-

 
 
 
  3.            SHARES SUBJECT TO THE PLAN
 

             
 3.1         Number of Shares.
             
 
              (a)           Subject to adjustment as provided in Section 11.2,
as of the Effective Date, a maximum total of 2,003,758 Shares are authorized for
grant under the Plan, less one (1) Share for every one (1) Share that was
subject to an Option or Stock Appreciation Right granted under the Amended and
Restated 2014 Equity Incentive Plan after December 31, 2017 and prior to the
Effective Date, and one and three-quarters (1.75) Shares for every one (1) Share
that was subject to Full-Value Awards granted under the Amended and Restated
2014 Equity Incentive Plan after December 31, 2017 and prior to the Effective
Date.  Any Shares that are subject to Options or Stock Appreciation Rights must
be counted against this limit as one (1) Share for every one (1) Share granted,
and any Shares that are subject to Full-Value Awards must be counted against
this limit as one and three-quarters (1.75) Shares for every one (1) Share
granted.  After the Effective Date, no awards may be granted under any Prior
Plan.
 
              (b)           If (i) any Shares subject to an Award are forfeited,
an Award expires or an Award is settled for cash (in whole or in part), or (ii)
after December 31, 2017 any Shares subject to an award under the Prior Plans are
forfeited, or an award under the Prior Plans expires or is settled for cash (in
whole or in part), the Shares subject to such Award or award under the Prior
Plans will, to the extent of such forfeiture, expiration or cash settlement,
again be available for Awards under the Plan, in accordance with Section 3.1(d)
below.  In the event that withholding tax liabilities arising from an Award
other than an Option or Stock Appreciation Right or, after December 31,
2017, an award other than an option or stock appreciation right under any Prior
Plan are satisfied by the tendering of Shares (either actually or by
attestation) or by the withholding of Shares by the Company, the Shares so
tendered or withheld shall be added to the Shares available for Awards under the
Plan in accordance with Section 3.1(d).  Notwithstanding anything to the
contrary contained herein, the following Shares may not be added to the Shares
authorized for grant under paragraph (a) of this Section 3.1: (i) Shares
tendered by the Participant or withheld by the Company in payment of the
exercise price of an Option or after December 31, 2017, an option granted under
the Prior Plans, or to satisfy any tax withholding obligation with respect to
Options or Stock Appreciation Rights or, after December 31, 2017, options or
stock appreciation rights under the Prior Plans, (ii) Shares subject to a Stock
Appreciation Right, or after December 31, 2017, a stock appreciation right
granted under the Prior Plans that are not issued in connection with its stock
settlement on exercise thereof, and (iii) Shares reacquired by the Company on
the open market or otherwise using cash proceeds from the exercise of Options or
after December 31, 2017, options granted under the Prior Plans.
 
              (c)           Substitute Awards will not reduce the Shares
authorized for grant under the Plan or the Limitations applicable to a
Participant under Section 3.4, nor will Shares subject to a Substitute Award
again be available for Awards under the Plan to the extent of any forfeiture,
expiration or cash settlement as provided in paragraph (b) above.  Additionally,
in the event that a company acquired by the Company or any Subsidiary or with
which the Company or any Subsidiary combines has shares available under a
pre-existing plan approved by stockholders and not adopted in contemplation of
such acquisition or combination, the shares available for grant pursuant to the
terms of such pre-existing plan (as adjusted, to the extent appropriate, using
the exchange ratio or other adjustment or valuation ratio or formula used in
such acquisition or combination to determine the consideration payable to the
holders of common stock of the entities party to such acquisition or
combination) may be used for Awards under the Plan and will not reduce the
Shares authorized for grant under the Plan; provided that Awards using such
available shares may not be made after the date awards or grants could have been
made under the terms of the pre-existing plan, absent the acquisition or
combination, and will only be made to individuals who were not Employees or
Directors prior to such acquisition or combination.
 
               (d)           Any Shares that again become available for grant
pursuant to this Section must be added back as (i) one (1) Share if such Shares
were subject to Options or Stock Appreciation Rights granted under the Plan or
options or stock appreciation rights granted under the Prior Plans, and (ii) as
one and three-quarters (1.75) Shares if such Shares were subject to Full-Value
Awards granted under the Plan or under the Prior Plans.
 
             
3.2        Character of Shares.  Any Shares issued hereunder may consist, in
whole or in part, of authorized and unissued shares, treasury shares or shares
purchased in the open market or otherwise.
             
 
3.3        Limit on Awards to Non-Employee Directors.  Notwithstanding any other
provision of the Plan to the contrary, the aggregate of the following during any
single calendar year shall not exceed $750,000: (i) the aggregate grant date
fair value (as calculated by the Company for financial accounting purposes) of
all Awards granted to any non-employee Director for services during such
calendar year and (ii) the sum of all cash payments to any non-employee Director
made for services during such calendar year. For the avoidance of doubt, any
compensation that is deferred shall be counted toward this limit for the year in
which it was first earned, and not when paid or settled if later.
 
 
-4-

 
 
 
3.4       Limitations on Grants to Individual Participants.  Subject to
adjustment as provided in Section 11.2, no Participant may (i) be granted
Options or Stock Appreciation Rights during any calendar year with respect to
more than 500,000 Shares and (ii) be granted Restricted Stock Awards, Restricted
Stock Unit Awards, Performance Awards and/or Other Share-Based Awards in any
calendar year that are intended to comply with the qualified performance-based
exception under Section 162(m) of the Code as in effect immediately before
enactment of Public Law No. 115-97 and applicable state tax law and denominated
in Shares and under which more than 500,000 Shares may be earned for each 12
months in the Performance Period.  In addition to the foregoing, during any
calendar year no Participant may be granted Performance Awards that are intended
to comply with the qualified performance-based exception under Section 162(m) of
the Code as in effect immediately before enactment of Public Law No. 115-97 and
applicable state tax law and are denominated in cash under which more than
$2,500,000 may be earned for each 12 months in the Performance Period (together,
collectively with the limitations in the preceding sentence, the
“Limitations”).  If an Award an individual Participant is cancelled, the
cancelled Award will continue to be counted toward the applicable Limitation for
such Participant.
 
  4.            ELIGIBILITY AND ADMINISTRATION 

 

             
4.1         Eligibility.  Any Employee, Officer, Director or Consultant is
eligible to be selected as a Participant.
             
 
              
4.2          Administration.
 
 
              (a)           The Plan must be administered by the Committee.  The
Committee has full power and authority, subject to the provisions of the Plan
and subject to such orders or resolutions not inconsistent with the provisions
of the Plan as may from time to time be adopted by the Board, to:  (i) select
the Employees, Officers, Directors and Consultants to whom Awards may from time
to time be granted hereunder; (ii) determine the type or types of Awards to be
granted to each Participant hereunder; (iii) determine the number of Shares (or
dollar value) to be covered by each Award granted hereunder; (iv) determine the
terms and conditions, not inconsistent with the provisions of the Plan, of any
Award granted hereunder; (v) determine whether, to what extent and under what
circumstances Awards may be settled in cash, Shares or other property; (vi)
determine whether, to what extent, and under what circumstances cash, Shares,
other property and other amounts payable with respect to an Award made under the
Plan will be deferred either automatically or at the election of the
Participant; (vii) determine whether, to what extent and under what
circumstances any Award will be canceled, suspended, accelerated, or vesting
terms waived; (viii) interpret and administer the Plan and any instrument or
agreement entered into under or in connection with the Plan, including any Award
Agreement; (ix) correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent that the
Committee deems desirable to carry it into effect; (x) establish such rules and
regulations and appoint such agents as it deems appropriate for the proper
administration of the Plan; (xi) determine whether any Award, other than an
Option or Stock Appreciation Right, will have Dividend Equivalents; and (xii)
make any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan.
                      
              (b)           Decisions of the Committee are final, conclusive and
binding on all persons or entities, including the Company, any Participant, and
any Subsidiary.  Meetings and actions of the Committee are governed by, and must
be held and taken in accordance with the Company’s Bylaws and any rules adopted
by the Board not inconsistent with the Company’s Bylaws.
 
              (c)           To the extent not inconsistent with applicable law,
including the rules and regulations of the principal U.S. national securities
exchange on which the Shares are traded, the Committee may: (i) delegate to a
committee of one or more directors of the Company any of the authority of the
Committee under the Plan, including the right to grant, cancel or suspend
Awards, and (ii) authorize one or more executive officers to do one or both of
the following: (A) designate officers (other than officers subject to Section 16
of the Exchange Act) and employees of the Company or any Subsidiary to be
recipients of Awards, and (B) determine the number of such Awards to be received
by those officers and employees provided that any resolution of the Committee
authorizing such officer(s) must comply with Sections 152 or 157 of the Delaware
General Corporation Law, as the case may be, and the Committee may not authorize
an officer to designate himself or herself as a recipient of an Award.
 
 
 
-5-

 
 
 5.            OPTIONS
 
              5.1          Grant of Options.  Options may be granted hereunder
to Participants either alone or in addition to other Awards granted under the
Plan.  Any Option is subject to the terms and conditions of this Article and to
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee deems desirable.
 
5.2          Award Agreements.  All Options must be evidenced by a written Award
Agreement in such form and containing such terms and conditions as the Committee
determines which are not inconsistent with the provisions of the Plan.  The
terms and conditions of Options need not be the same with respect to each
Participant.  Granting an Option pursuant to the Plan does not impose any
obligation on the recipient to exercise that Option.  Any Participant who is
granted an Option pursuant to this Article may hold more than one Option granted
pursuant to the Plan at the same time.
 
5.3           Option Price.  Other than in connection with Substitute Awards,
the option price per each Share purchasable under any Option granted pursuant to
this Article must not be less than 100% of the Fair Market Value of one Share on
the date of grant of that Option; provided, however, that in the case of an
Incentive Stock Option granted to a Participant who, at the time of the grant,
owns (or is deemed to own pursuant to Section 424(d) of the Code) stock
representing more than 10% of the total combined voting power of all classes of
stock of the Company or any Subsidiary, the option price per share must be no
less than 110% of the Fair Market Value of one Share on the date of grant. 
Other than pursuant to Section 11.2, the Committee may not without the approval
of the Company’s stockholders (i) lower the option price per Share of an Option
after it is granted, (ii) cancel an Option when the option price per Share
exceeds the Fair Market Value of one Share in exchange for cash or another Award
(other than in connection with a Change in Control), or (iii) take any other
action with respect to an Option that would be treated as a repricing under the
rules and regulations of the principal U.S. national securities exchange on
which the Shares are traded.
 
              5.4         Option Term.  The term of each Option must be fixed by
the Committee in its sole discretion; provided that no Option may be exercisable
after the expiration of seven (7) years from the date the Option is granted,
except in the event of death or disability of the Participant; provided,
however, that the term of the Option must not exceed five (5) years from the
date the Option is granted in the case of an Incentive Stock Option granted to a
Participant who, at the time of the grant, owns (or is deemed to own pursuant to
Section 424(d) of the Code) stock representing more than 10% of the total
combined voting power of all classes of stock of the Company or any Subsidiary.
 
5.5          Exercise of Options. 
 
                         (a)          Vested Options granted under the Plan may
be exercised by the Participant or by a Permitted Assignee thereof (or by the
Participant’s executors, administrators, guardian or legal representative, as
may be provided in an Award Agreement) as to all or part of the Shares covered
thereby, by giving notice of exercise to the Company or its designated agent,
specifying the number of Shares to be purchased.  The notice of exercise must be
in such form, made in such manner, and must comply with such other requirements
consistent with the provisions of the Plan as the Committee may prescribe from
time to time.
 
                         (b)          Unless otherwise provided in an Award
Agreement, full payment of the purchase price must be made at the time of
exercise and must be made (i) in cash or cash equivalents (including certified
check or bank check or wire transfer of immediately available funds), (ii) by
tendering previously acquired Shares (either actually or by attestation) valued
at their then Fair Market Value, (iii) with the consent of the Committee, by
delivery of other consideration  having a Fair Market Value on the exercise date
equal to the total purchase price, (iv) with the consent of the Committee, by
withholding Shares otherwise issuable in connection with the exercise of the
Option, (v) through any other method specified in an Award Agreement (including
same-day sales through a broker) or as authorized by the Committee, including
through any third party option administrator authorized by the Committee, or
(vi) any combination of any of the foregoing.  The notice of exercise,
accompanied by such payment, must be delivered to the Company at its principal
business office or such other office or location as the Committee may from time
to time direct, including to a third party option administrator authorized by
the Committee, and must be in such form, containing such further provisions
consistent with the provisions of the Plan, as the Committee may from time to
time prescribe.  In no event may any Option granted hereunder be exercised for a
fraction of a Share.
 
 
-6-

 
 
 
(c)           Notwithstanding the foregoing, an Award Agreement may provide that
if on the last day of the term of an Option the Fair Market Value of one Share
exceeds the option price per Share, the Participant has not exercised the Option
(or a tandem Stock Appreciation Right, if applicable) and the Option has not
expired, the Option may be deemed to have been exercised by the Participant on
that day with payment made by withholding Shares otherwise issuable in
connection with the exercise of the Option.  In such event, the Company must
deliver to the Participant the number of Shares for which the Option was deemed
exercised, less the number of Shares required to be withheld for the payment of
the total purchase price and required withholding taxes; provided, however, any
fractional Share must be settled in cash.
 
              5.6         Form of Settlement.  In its sole discretion, the
Committee may provide that the Shares to be issued upon an Option’s exercise
will be in the form of Restricted Stock or other similar securities.
 
              5.7        Incentive Stock Options.  The Committee may grant
Incentive Stock Options to any Employee of the Company or any Subsidiary,
subject to the requirements of Section 422 of the Code and the regulations
thereunder.  Solely for purposes of determining whether Shares are available for
the grant of Incentive Stock Options under the Plan, the maximum aggregate
number of Shares that may be issued pursuant to Incentive Stock Options granted
under the Plan is 2,003,758 Shares, subject to adjustment as provided in
Sections 3.1(a) and 11.2.
 
 6.            STOCK APPRECIATION RIGHTS
 
              6.1       Grant and Exercise.  The Committee may provide Stock
Appreciation Rights (i) in tandem with all or part of any Option granted under
the Plan or at any subsequent time during the term of such Option, (ii) in
tandem with all or part of any Award (other than an Option) granted under the
Plan or at any subsequent time during the term of such Award, or (iii) without
regard to any Option or other Award in each case upon such terms and conditions
as the Committee may establish in its sole discretion.
 
6.2        Terms and Conditions.  Stock Appreciation Rights are subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as are
determined from time to time by the Committee, including the following:
 
                         (a) Upon the exercise of a Stock Appreciation Right,
the holder has the right to receive, for each Share for which the Stock
Appreciation Right is exercised, the excess of (i) the Fair Market Value of one
Share on the date of exercise (or such amount less than such Fair Market Value
as the Committee so determines at any time during a specified period before the
date of exercise) over (ii) the grant price of the Stock Appreciation Right.
 
                         (b) The Committee may determine in its sole discretion
whether payment on exercise of a Stock Appreciation Right must be made in cash,
in whole Shares or other property, or any combination thereof.
 
                         (c) The terms and conditions of Stock Appreciation
Rights need not be the same with respect to each Participant.
 
                         (d) The Committee may impose such other terms and
conditions on the exercise of any Stock Appreciation Right, as it deems
appropriate.  A Stock Appreciation Right must: (i) have a grant price per Share
of not less than the Fair Market Value of one Share on the date of grant or, if
applicable, on the date of grant of an Option with respect to a Stock
Appreciation Right granted in exchange for or in tandem with, but subsequent to,
the Option (subject to the requirements of Section 409A of the Code) except in
the case of Substitute Awards or in connection with an adjustment provided in
Section 11.2, and (ii) have a term not greater than seven (7) years.
 
                         (e) An Award Agreement may provide that if on the last
day of the term of a Stock Appreciation Right the Fair Market Value of one Share
exceeds the grant price per Share of the Stock Appreciation Right, the
Participant has not exercised the Stock Appreciation Right or the tandem Option
(if applicable), and the Stock Appreciation Right has not expired, the Stock
Appreciation Right will be deemed to have been exercised by the Participant on
that day.  In that event, the Company must make payment to the Participant in
accordance with this Section, reduced by the number of Shares (or cash) required
for withholding taxes; any fractional Share must be settled in cash.
 
 
 
-7-

 
 
 
                         (f) Without the approval of the Company’s stockholders,
other than pursuant to Section 11.2, the Committee may not (i) reduce the grant
price of any Stock Appreciation Right after the date of grant, (ii) cancel any
Stock Appreciation Right when the grant price per Share exceeds the Fair Market
Value of one Share in exchange for cash or another Award (other than in
connection with a Change in Control as defined in Section 10.3), or (iii) take
any other action with respect to a Stock Appreciation Right that would be
treated as a repricing under the rules and regulations of the principal U.S.
national securities exchange on which the Shares are traded.
 
7.            RESTRICTED STOCK AND RESTRICTED STOCK UNITS 

 
              7.1         Grants.  Awards of Restricted Stock and of Restricted
Stock Units may be issued hereunder to Participants either alone or in addition
to other Awards granted under the Plan (a “Restricted Stock Award” or
“Restricted Stock Unit Award” respectively), and such Restricted Stock Awards
and Restricted Stock Unit Awards may also be available as a form of payment of
Performance Awards and other earned cash-based incentive compensation.  A
Restricted Stock Award or Restricted Stock Unit Award may be subject to vesting
restrictions during the Vesting Period as specified by the Committee.  The
Committee has absolute discretion to determine whether any consideration (other
than services) is to be received by the Company or any Subsidiary as a condition
precedent to the issuance of Restricted Stock or Restricted Stock Units.
 
              7.2        Award Agreements.  The terms of any Restricted Stock
Award or Restricted Stock Unit Award granted under the Plan must be set forth in
an Award Agreement which must contain provisions determined by the Committee and
not inconsistent with the Plan.  The terms of Restricted Stock Awards and
Restricted Stock Unit Awards need not be the same with respect to each
Participant.
 
              7.3         Rights of Holders of Restricted Stock and Restricted
Stock Units.  Unless otherwise provided in the Award Agreement, beginning on the
date of grant of the Restricted Stock Award and subject to execution of the
Award Agreement, the Participant will become a stockholder of the Company with
respect to all Shares subject to the Award Agreement and will have all of the
rights of a stockholder, including the right to vote those Shares and the right
to receive distributions made with respect to those Shares, subject to this
Section 7.3.  A Participant receiving a Restricted Stock Unit Award has only
those rights specifically provided for in the Award Agreements; provided,
however, in no event will the Participant possess voting rights with respect to
that Award.  Notwithstanding anything in this Plan to the contrary, any Shares
or any other property distributable, credited, or accumulated as a dividend,
dividend equivalent, or otherwise with respect to any Restricted Stock Award or
Restricted Stock Unit Award as to which the restrictions have not yet lapsed are
subject to the same restrictions and risk of forfeiture as the underlying Award,
and shall not vest or be paid unless and until the underlying Award vests.
 
              7.4        Issuance of Shares.  Any Restricted Stock granted under
the Plan may be evidenced in such manner as the Board may deem appropriate,
including book-entry registration or issuance of a stock certificate or
certificates, which certificate or certificates will be held by the Company. 
Certificate or certificates, if any, evidencing Restricted Stock must be
registered in the name of the Participant and must bear an appropriate legend
referring to the restrictions applicable to such Restricted Stock.
 
8.            OTHER SHARE-BASED AWARDS
 
              8.1         Grants.  Other Awards of Shares and other Awards that
are valued in whole or in part by reference to, or are otherwise based on,
Shares or other property (“Other Share-Based Awards”), including deferred stock
units, may be granted hereunder to Participants either alone or in addition to
other Awards granted under the Plan.  Other Share-Based Awards may also be
available as a form of payment of other Awards granted under the Plan and other
earned cash-based compensation.
 
              8.2         Award Agreements.  The terms of Other Share-Based
Award granted under the Plan must be set forth in an Award Agreement which must
contain provisions determined by the Committee and not inconsistent with the
Plan.  The terms of such Awards need not be the same with respect to each
Participant.  Notwithstanding the provisions of this Section, dividend
equivalents and any property distributed as a dividend or otherwise with respect
to the number of Shares covered by an unvested Other Share-Based Award will be
subject to restrictions and risk of forfeiture to the same extent as the
underlying Award, and shall not be paid unless and until the underlying Award
vests. Other Share-Based Awards may be subject to vesting restrictions during
the Vesting Period as specified by the Committee.
  
 
 
-8-

 
 
 
              8.3         Payment.  Except as may be provided in an Award
Agreement, Other Share-Based Awards may be paid in cash, Shares, other property,
or any combination thereof in the sole discretion of the Committee.  Other
Share-Based Awards may be paid in a lump sum or in installments or, in
accordance with procedures established by the Committee, on a deferred basis
subject to the requirements of Section 409A of the Code and the regulations
thereunder.
 
              8.4          Deferral of Director Fees.  Subject to the limits set
forth in Section 3.3, Directors must, if determined by the Board, receive Other
Share-Based Awards in the form of deferred stock units in lieu of all or a
portion of their annual retainer.  In addition, Directors may elect to receive
Other Share-Based Awards in the form of deferred stock units in lieu of all or a
portion of their annual and committee retainers and annual meeting fees,
provided that such election is made in accordance with the requirements of
Section 409A of the Code and the regulations thereunder and subject to the
limits set forth in Section 3.3.  The Committee may, in its absolute discretion,
establish such rules and procedures as it deems appropriate for such elections
and for the payment in deferred stock units.
 
9.            PERFORMANCE AWARDS 

 
              9.1         Grants.  Performance Awards in the form of Performance
Cash, Performance Shares or Performance Units, as determined by the Committee in
its sole discretion, may be granted hereunder to Participants, for no
consideration or for such minimum consideration as may be required by applicable
law, either alone or in addition to other Awards granted under the Plan.  The
performance goals to be achieved for each Performance Period will be
conclusively determined by the Committee and may be based upon the criteria set
forth in Section 9.5.
 
              9.2         Award Agreements.  The terms of any Performance Award
granted under the Plan must be set forth in an Award Agreement (or, if
applicable, in a resolution duly adopted by the Committee) which must contain
provisions determined by the Committee and not inconsistent with the Plan,
including whether such Awards will have Dividend Equivalents.  The terms of
Performance Awards need not be the same with respect to each Participant.
 
              9.3         Terms and Conditions.  The performance criteria to be
achieved during any Performance Period and the length of the Performance Period
must be determined by the Committee upon the grant of each Performance Award;
provided, however, that a Performance Period may not be longer than five years. 
The amount of the Award to be distributed will be conclusively determined by the
Committee.
 
              9.4          Payment.  Except as provided in Article 11 or as may
be provided in an Award Agreement, Performance Awards will be distributed only
after the end of the relevant Performance Period.  Performance Awards may be
paid in cash, Shares, other property, or any combination thereof, in the sole
discretion of the Committee.  Performance Awards may be paid in a lump sum or in
installments following the close of the Performance Period or, in accordance
with procedures established by the Committee, on a deferred basis subject to the
requirements of Section 409A of the Code and the regulations thereunder.
 
 
-9-

 
 
 
9.5         Performance Criteria.  Notwithstanding any other provision of the
Plan, if the Committee determines at the time a Restricted Stock Award, a
Restricted Stock Unit Award, a Performance Award or Other Share-Based Award is
granted to a Participant who is, or is likely to be, as of the end of the tax
year in which the Company would claim a deduction under applicable state law in
connection with such Award, a “covered employee” within the meaning of Section
162(m) of the Code as in effect immediately before the enactment of Public Law
No. 115-97, then the Committee may provide that this Section 9.5 is applicable
to that Award. If the Committee determines that an Award is intended to be
subject to this Section 9.5, the lapsing of restrictions thereon and the
distribution of cash, Shares or other property pursuant thereto, as applicable
will be subject to the achievement of one or more objective performance goals
established by the Committee, which must be based on the attainment of specified
levels of one or any combination of the following: net sales; revenue; revenue
growth or product revenue growth; operating income (before or after taxes); pre-
or after-tax income or loss (before or after allocation of corporate overhead
and bonus); earnings or loss per share; net income or loss (before or after
taxes); return on equity; total stockholder return; return on assets or net
assets; appreciation in and/or maintenance of the price of the Shares or any
other publicly-traded securities of the Company; market share; gross profits;
earnings or losses (including earnings or losses before taxes, before interest
and taxes, or before interest, taxes, depreciation and amortization); economic
value-added models or equivalent metrics; comparisons with various stock market
indices; reductions in costs; cash flow or cash flow per share (before or after
dividends); return on capital (including return on total capital or return on
invested capital); cash flow return on investment; improvement in or attainment
of expense levels or working capital levels, including cash, inventory and
accounts receivable; operating margin; gross margin; year-end cash; cash margin;
debt reduction; stockholders equity; operating efficiencies; market share;
customer satisfaction; customer growth; employee satisfaction; regulatory
achievements (including submitting or filing applications or other documents
with regulatory authorities or receiving approval of any such applications or
other documents and passing pre-approval inspections); strategic partnerships or
transactions (including in-licensing and out-licensing of intellectual
property); establishing relationships with commercial entities with respect to
the marketing, distribution and sale of the Company’s products (including with
group purchasing organizations, distributors and other vendors); lead supply or
other supply chain achievements); co-development, co-marketing, profit sharing,
joint venture or other similar arrangements; financial ratios (including those
measuring liquidity, activity, profitability or leverage); cost of capital or
assets under management; financing and other capital raising transactions
(including sales of the Company’s equity or debt securities); factoring
transactions; sales or licenses of the Company’s assets (including its
intellectual property, whether in a particular jurisdiction or territory or
globally; or through partnering transactions); implementation, completion or
attainment of measurable objectives with respect to research, development,
manufacturing, commercialization, products or projects, production volume
levels, acquisitions and divestitures; factoring transactions; and recruiting
and maintaining personnel.  These performance goals also may be based solely by
reference to the Company’s performance or the performance of a Subsidiary,
division, business segment or business unit of the Company, or based upon the
relative performance of other companies or upon comparisons of any of the
indicators of performance relative to other companies. Any performance goals
that are financial metrics, may be determined in accordance with U.S. Generally
Accepted Accounting Principles (“GAAP”), in accordance with accounting
principles established by the International Accounting Standards Board (“IASB
Principles”), or may be adjusted when established to include or exclude any
items otherwise includable or excludable under GAAP or under IASB Principles.
The Committee may also exclude the impact of an event or occurrence which the
Committee determines should appropriately be excluded, including (i)
restructurings, discontinued operations, items of an unusual nature or
infrequency of occurrence or non-recurring items; (ii) an event either not
directly related to the operations of the Company, Subsidiary, division,
business segment or business unit or not within the reasonable control of
management; (iii) the cumulative effects of tax or accounting changes in
accordance with U.S. generally accepted accounting principles; (iv) asset
write-downs, (v) litigation or claim judgments or settlements; (vi) acquisitions
or divestitures; (vii) reorganization or change in the corporate structure or
capital structure of the Company; (vii) foreign exchange gains and losses; (ix)
a change in the fiscal year of the Company; (x) the refinancing or repurchase of
bank loans or debt securities; (xi), unbudgeted capital expenditures; (xii) the
issuance or repurchase of equity securities and other changes in the number of
outstanding shares; (xiii) conversion of some or all of convertible securities
to common stock; (xiv) any business interruption event; or (xv) the effect of
changes in other laws or regulatory rules affecting reported results. The
Committee must set these performance goals (and any exclusions) within the first
90 days of the Performance Period, unless otherwise determined by the Committee
in its sole discretion. Notwithstanding the foregoing, the Committee, in its
sole discretion, may grant performance-based Awards that are based on other
metrics, not specifically set forth in this Section.
 
 
 
 
-10-

 
 
 
 9.6         Adjustments. Notwithstanding any provision of the Plan (other than
Article 11), with respect to any Restricted Stock Award, Restricted Stock Unit
Award, Performance Award or Other Share-Based Award that is subject to Section
9.5, the Committee may adjust downwards, but not upwards, the amount payable
pursuant to such Award, and the Committee may not waive the achievement of the
applicable performance goals except in the case of the death or disability of
the Participant or a Change in Control of the Company.
 
 9.7         Restrictions. The Committee has the power to impose such other
restrictions on Awards subject to Section 9.5 as it may deem necessary or
appropriate to ensure that the Awards satisfy all requirements for “qualified
performance-based compensation" within the meaning of Section 162(m) of the Code
in effect immediately before enactment of Public Law No. 115-97 and applicable
state tax law.
 
10.            CHANGE IN CONTROL PROVISIONS
 
              10.1        Impact on Certain Awards.  Award Agreements may
provide that in the event of a Change in Control of the Company:  (i) Options
and Stock Appreciation Rights outstanding as of the date of the Change in
Control will be cancelled and terminated without payment therefor if the Fair
Market Value of one Share as of the date of the Change in Control is less than
the per Share Option exercise price or Stock Appreciation Right grant price, and
(ii) all Performance Awards will be considered to be earned and payable (either
in full or pro rata based on the portion of the Performance Period completed as
of the date of the Change in Control), and any limitations or other restrictions
will lapse and such Performance Awards will be immediately settled or
distributed.


10.2        Assumption or Substitution of Certain Awards. 
 
                         (a) Unless otherwise provided in an Award Agreement, in
the event of a Change in Control of the Company in which the successor company
assumes or substitutes for an Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award or Other Share-Based Award (or in which the
Company is the ultimate parent corporation and continues the Award), if a
Participant’s employment with such successor company (or the Company) or a
subsidiary thereof terminates within 24 months following such Change in Control
(or such other period set forth in the Award Agreement, including prior thereto
if applicable) and under the circumstances specified in the Award
Agreement:  (i) Options and Stock Appreciation Rights outstanding as of the date
of such termination of employment will immediately vest, become fully
exercisable, and may thereafter be exercised for 24 months (or the period of
time set forth in the Award Agreement), but in no event later than the earlier
of (A) the latest date on which the Option or Stock Appreciation Right would
have expired by its original terms or (B) the date that is seven (7) years after
the original date of grant of the Option or Stock Appreciation Right, (ii) the
restrictions, limitations and other conditions applicable to Restricted Stock
and Restricted Stock Units outstanding as of the date of such termination of
employment will lapse and the Restricted Stock and Restricted Stock Units will
become free of all restrictions, limitations and conditions and become fully
vested, and (iii) the restrictions, limitations and other conditions applicable
to any Other Share-Based Awards or any other Awards will lapse, and such Other
Share-Based Awards or such other Awards will become free of all restrictions,
limitations and conditions and become fully vested and transferable to the full
extent of the original grant.  For the purposes of this Section 10.2, an Option,
Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or
Other Share-Based Award will be considered assumed or substituted for if
following the Change in Control the Award confers the right to purchase or
receive, for each Share subject to the Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award or Other Share-Based Award
immediately prior to the Change in Control, the consideration (whether stock,
cash or other securities or property) received in the transaction constituting a
Change in Control by holders of Shares for each Share held on the effective date
of such transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received in the
transaction constituting a Change in Control is not solely common stock of the
successor company, the Committee may, with the consent of the successor company,
provide that the consideration to be received upon the exercise or vesting of an
Option, Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit
Award or Other Share-Based Award, for each Share subject thereto, will be solely
common stock of the successor company substantially equal in fair market value
to the per Share consideration received by holders of Shares in the transaction
constituting a Change in Control.  The determination of such substantial
equality of value of consideration may be made by the Committee in its sole
discretion and its determination is conclusive and binding.
 
 
 
-11-

 
 
 
                         (b) Unless otherwise provided in an Award Agreement, in
the event of a Change in Control of the Company to the extent the successor
company does not assume or substitute for an Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award or Other Share-Based Award
(or in which the Company is the ultimate parent corporation and does not
continue the Award), then immediately prior to the Change in Control: (i) those
Options and Stock Appreciation Rights outstanding as of the date of the Change
in Control that are not assumed or substituted for (or continued) will
immediately vest and become fully exercisable, (ii) restrictions, limitations
and other conditions applicable to Restricted Stock and Restricted Stock Units
that are not assumed or substituted for (or continued) will lapse and the
Restricted Stock and Restricted Stock Units will become free of all
restrictions, limitations and conditions and become fully vested, and (iii) the
restrictions, other limitations and other conditions applicable to any Other
Share-Based Awards or any other Awards that are not assumed or substituted for
(or continued) will lapse, and such Other Share-Based Awards or such other
Awards will become free of all restrictions, limitations and conditions and
become fully vested and transferable to the full extent of the original grant.
 
                          (c) The Committee, in its discretion, may determine
that, upon the occurrence of a Change in Control of the Company, each Option and
Stock Appreciation Right outstanding will terminate within a specified number of
days after notice to the Participant, and/or that each Participant will receive,
with respect to each Share subject to such Option or Stock Appreciation Right,
an amount equal to the excess of the Fair Market Value of such Share immediately
prior to the occurrence of such Change in Control over the exercise price per
Share of such Option and/or Stock Appreciation Right; such amount to be payable
in cash, in one or more kinds of stock or property (including the stock or
property, if any, payable in the transaction) or in a combination thereof, as
the Committee, in its discretion, may determine.
 
              10.3       Change in Control.  For purposes of the Plan, unless
otherwise provided in an Award Agreement, “Change in Control” means the
occurrence of any one of the following events:
             
 
                         (a) During any twenty-four (24) month period,
individuals who, as of the beginning of such period, constitute the Board
(“Incumbent Directors”) cease for any reason to constitute at least a majority
of the Board, provided that any person becoming a director subsequent to the
beginning of such period whose election or nomination for election was approved
by a vote of at least a majority of the Incumbent Directors then on the Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without written
objection to such nomination) will be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies by or on behalf of any person other than the Board will be deemed to be
an Incumbent Director;
 
                         (b) Any “person” (as such term is defined in the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act)
is or becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 50% or
more of the combined voting power of the Company’s then outstanding securities
eligible to vote for the election of the Board (“Company Voting Securities”);
provided, however, that the event described in this paragraph (b) will not be
deemed to be a Change in Control by virtue of any of the following
acquisitions:  (i) by the Company or any Subsidiary, (ii) by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, (iii) by any underwriter temporarily holding securities pursuant to
an offering of such securities, (iv) pursuant to a Non-Qualifying Transaction,
as defined in paragraph (c), or (v) by any person of Voting Securities from the
Company, if a majority of the Incumbent Board approves in advance the
acquisition of beneficial ownership of 50% or more of Company Voting Securities
by that person;
 
 
 
-12-

 
 
 
                         (c) The consummation of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or any of its Subsidiaries that requires the approval of the Company’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination:  (i) more than 50% of the total voting power of (A) the
corporation resulting from such Business Combination (“Surviving Corporation”),
or (B) if applicable, the ultimate parent corporation that directly or
indirectly has beneficial ownership of 100% of the voting securities eligible to
elect directors of the Surviving Corporation (“Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (ii) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 50%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (iii) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (i), (ii) and (iii) above is deemed to be a “Non-Qualifying
Transaction”); or
 
                          (d) The stockholders of the Company approve a plan of
complete liquidation or dissolution of the Company or the consummation of a sale
of all or substantially all of the Company’s assets.
 
Notwithstanding the foregoing, a Change in Control will not be deemed to occur
solely because any person acquires beneficial ownership of more than 50% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company will then occur.
 
11.            GENERALLY APPLICABLE PROVISIONS

 
              11.1        Amendment and Termination of the Plan.  The Board may,
from time to time, alter, amend, suspend or terminate the Plan as it may deem
advisable, subject to any requirement for stockholder approval imposed by
applicable law, including the rules and regulations of the principal U.S.
national securities exchange on which the Shares are traded; provided that the
Board may not amend the Plan in any manner that would result in noncompliance
with Rule 16b-3 of the Exchange Act; and further provided that the Board may
not, without the approval of the Company’s stockholders, amend the Plan to (i)
increase the number of Shares that may be the subject of Awards under the Plan
(except for adjustments pursuant to Section 11.2), (ii) expand the types of
awards available under the Plan, (iii) change the class of persons eligible to
receive grants of Incentive Stock Options or materially expand the class of
persons eligible to participate in the Plan, (iv) increase the maximum number of
Shares that may be issued pursuant to Incentive Stock Options, (v) amend Section
5.3 or Section 6.2(f) to eliminate the requirements relating to minimum exercise
price, minimum grant price and stockholder approval, (vi) increase the maximum
permissible term of any Option specified by Section 5.4 or the maximum
permissible term of a Stock Appreciation Right specified by Section 6.2(d), or
(vii) increase the limits specified in Section 3.3 (except for adjustments
pursuant to Section 11.2).  Except pursuant to Section 11.2, the Board may not,
without the approval of the Company’s stockholders, cancel an Option or Stock
Appreciation Right in exchange for cash when the exercise or grant price per
share exceeds the Fair Market Value of one Share or take any action with respect
to an Option or Stock Appreciation Right that would be treated as a repricing
under the rules and regulations of the principal U.S. securities exchange on
which the Shares are traded, including a reduction of the exercise price of an
Option or the grant price of a Stock Appreciation Right or the exchange of an
Option or Stock Appreciation Right for cash or another Award.  The Plan may be
amended without shareholder approval to provide for Awards that do not receive
favorable tax treatment under Code Sections 162(m) as in effect immediately
before enactment of Public Law 115-7 and applicable state tax law or 422 or
otherwise. In addition, no amendments to, or termination of, the Plan will
impair the rights of a Participant in any material respect under any Award
previously granted without such Participant’s consent.
 
 
 
-13-

 
 
 
              11.2        Adjustments.  In the event of any merger,
reorganization, consolidation, recapitalization, dividend or distribution
(whether in cash, shares or other property, other than a regular cash dividend),
stock split, reverse stock split, spin-off or similar transaction or other
change in corporate structure affecting the Shares or the value thereof, such
adjustments and other substitutions must be made to the Plan and to Awards as
the Committee deems equitable or appropriate taking into consideration the
accounting and tax consequences, including such adjustments in the aggregate
number, class and kind of securities that may be delivered under the Plan, the
number of Shares set forth in the Limitations contained in the first sentence of
Section 3.4 (but not the dollar amount set forth in the second sentence of
Section 3.4), the maximum number of Shares that may be issued pursuant to
Incentive Stock Options and, in the aggregate or to any Participant, the number,
class, and kind of securities subject to outstanding Awards granted under the
Plan and the exercise price or grant price of such outstanding Awards granted
under the Plan (including, if the Committee deems appropriate, the substitution
of similar options to purchase the shares of, or other awards denominated in the
shares of, another company) as the Committee may determine to be appropriate;
provided, however, that the number of Shares subject to any Award must always be
a whole number.
 
               11.3       Transferability of Awards.  Except as provided below,
no Award and no Shares that have not been issued or as to which any applicable
restriction, performance or deferral period has not lapsed, may be sold,
assigned, transferred, pledged or otherwise encumbered, other than by will or
the laws of descent and distribution, and such Award may be exercised during the
life of the Participant only by the Participant or the Participant’s guardian,
members of a committee for incompetent former employees, or similar persons duly
authorized by law to administer the estate or assets of former employees.  To
the extent and under such terms and conditions as determined by the Committee
and except for Incentive Stock Options, Options may be exercised and the Shares
acquired on exercise may be resold by a Participant’s family member who has
acquired the Options from the Participant through a gift or a domestic relations
order (a “Permitted Assignee”).  For purposes of this Section, “family member”
includes any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the Participant’s household (other
than a tenant or employee), a trust in which these persons have more than fifty
percent of the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets, and any other entity in which
these persons (or the Participant) own more than fifty percent of the voting
interests; provided that such Permitted Assignee will be bound by and subject to
all of the terms and conditions of the Plan and the Award Agreement relating to
the transferred Award and must execute an agreement satisfactory to the Company
evidencing such obligations; and provided further that such Participant remains
bound by the terms and conditions of the Plan.  The Company must cooperate with
any Permitted Assignee and the Company’s transfer agent in effectuating any
transfer permitted under this Section.  Awards may not be transferred to third
party financial institutions and Awards may not be transferred for value.  A
transfer for value does not include: (i) a transfer under a domestic relations
order in settlement of marital property rights; or (ii) a transfer to an entity
in which more than fifty percent of the voting interests are owned by the family
members (or the Participant) in exchange for an interest in that entity.  An
Incentive Stock Option is not transferable (other than by will or by the laws of
descent and distribution) by the Participant and is exercisable, during the
lifetime of the Participant, only by the Participant.
 
              11.4       Termination of Employment or Services.  The Committee
must determine and set forth in each Award Agreement whether any Awards granted
in such Award Agreement will continue to be exercisable, continue to vest or be
earned and the terms of such exercise, vesting or earning, on and after the date
that a Participant ceases to be employed by or to provide services to the
Company or any Subsidiary (including as a Director), whether by reason of death,
disability, voluntary or involuntary termination of employment or services, or
otherwise.  The date of termination of a Participant’s employment or services
will be determined by the Committee, which determination will be final.
 
              11.5       Deferral; Dividend Equivalents.  The Committee is
authorized to establish procedures pursuant to which the payment of any Award
may be deferred.  Subject to the provisions of the Plan and any Award Agreement,
the recipient of an Award other than an Option or Stock Appreciation Right may,
if so determined by the Committee, be entitled to receive amounts equivalent to
cash, stock or other property dividends on Shares (“Dividend Equivalents”) with
respect to the number of Shares covered by the Award, as determined by the
Committee, in its sole discretion.  The Committee may provide that the Dividend
Equivalents (if any) will be deemed to have been reinvested in additional Shares
or otherwise reinvested; provided, however, that in all cases, the Dividend
Equivalents shall be subject to the same vesting or performance conditions and
risks of forfeiture as the underlying Award and shall not be paid unless and
until the underlying Award vests.
 
 
 
-14-

 
 
 
              11.6       Mandatory Deferral of Income. The Committee, in its
sole discretion, may require that one or more Award Agreements contain
provisions which provide that, in the event Section 162(m) of the Code as in
effect on December 31, 2017 or any successor provision relating to excessive
employee remuneration, would operate to disallow a deduction by the Company with
respect to all or part of any Award, a Participant’s receipt of the benefit
relating to such Award that would not be deductible by the Company shall be
deferred until the next succeeding year or years in which the Participant’s
remuneration does not exceed the limit set forth in such provisions of the Code;
provided, however, that such deferral does not violate Code Section 409A.
 
12.            MISCELLANEOUS
 
              12.1      Award Agreements.  Each Award Agreement must either be
(i) in writing in a form approved by the Committee and executed by the Company
by an officer duly authorized to act on its behalf, or (ii) an electronic notice
in a form approved by the Committee and recorded by the Company (or its
designee) in an electronic recordkeeping system used for the purpose of tracking
one or more types of Awards as the Committee may provide; in each case and if
required by the Committee, the Award Agreement must be executed or otherwise
electronically accepted by the recipient of the Award in such form and manner as
the Committee may require.  The Committee may authorize any officer of the
Company to execute any or all Award Agreements on behalf of the Company.  The
Award Agreement must set forth the material terms and conditions of the Award as
established by the Committee consistent with the provisions of the Plan.
 
              12.2      Tax Withholding.  The Company has the right to make all
payments or distributions pursuant to the Plan to a Participant (or a Permitted
Assignee thereof) (any such person, a “Payee”) net of any applicable federal,
state and local taxes required to be paid or withheld (including any taxes,
penalties and interest under Section 409A of the Code) as a result of (i) the
grant of any Award, (ii) the exercise of an Option or Stock Appreciation Right,
(iii) the delivery of Shares or cash, (iv) the lapse of any restrictions in
connection with any Award, (v) the vesting of any Award, or (vi) any other event
occurring pursuant to the Plan.  The Company or any Subsidiary has the right to
withhold from wages or other amounts otherwise payable to such Payee such
withholding taxes as may be required by law, or to otherwise require the Payee
to pay such taxes, penalties and interest required to be withheld or paid by the
Participant.  If the Payee fails to make such tax payments as are required, the
Company or its Subsidiaries will, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to such
Payee or to take such other action as may be necessary to satisfy such
withholding obligations.  The Committee is authorized to establish procedures
for election by Participants to satisfy such obligation for the payment of such
taxes by tendering previously acquired Shares (either actually or by
attestation, valued at their then Fair Market Value), or by directing the
Company to retain Shares (up to the Participant’s minimum required tax
withholding rate or such other rate that will not cause an adverse accounting
consequence or cost) otherwise deliverable in connection with the Award.
 
              12.3     Right of Discharge Reserved; Claims to Awards.  Nothing
in the Plan nor the grant of an Award hereunder confers upon any Employee,
Director, officer or Consultant the right to continue in the employment or
service of the Company or any Subsidiary or affect any right that the Company or
any Subsidiary may have to terminate the employment or service of (or to demote
or to exclude from future Awards under the Plan) any such Employee, Director,
officer or Consultant at any time for any reason.  Except as specifically
provided by the Committee, the Company will not be liable for the loss of
existing or potential profit from an Award granted in the event of termination
of an employment or other relationship.  No Employee, Director, officer or
Consultant will have any claim to be granted any Award under the Plan, and there
is no obligation for uniformity of treatment of Employees, Directors, officers
or Consultants under the Plan.
 
              12.4       Substitute Awards.  Notwithstanding any other provision
of the Plan, the terms of Substitute Awards may vary from the terms set forth in
the Plan to the extent the Committee deems appropriate to conform, in whole or
in part, to the provisions of the awards in substitution for which they are
granted.
 
              12.5       Cancellation of Award; Forfeiture of
Gain.  Notwithstanding anything to the contrary contained herein, an Award
Agreement may provide that the Award will be canceled if the Participant,
without the consent of the Company, while employed by or providing services to
the Company or any Subsidiary or after termination of such employment or
service, violates a non-competition, non-solicitation or non-disclosure covenant
or agreement or otherwise engages in activity that is in conflict with or
adverse to the interest of the Company or any Subsidiary (including conduct
contributing to any financial restatements or financial irregularities), as
determined by the Committee in its sole discretion.  The Committee may provide
in an Award Agreement that if within the time period specified in the Agreement
the Participant establishes a relationship with a competitor or engages in an
activity referred to in the preceding sentence, the Participant will forfeit any
gain realized on the vesting or exercise of the Award and must repay such gain
to the Company.
  
 
 
-15-

 
 
 
              12.6      Stop Transfer Orders.  All certificates or book-entries
for Shares delivered under the Plan pursuant to any Award will be subject to
such stop-transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission (“SEC”), any stock exchange upon which the Shares are
then listed, and any applicable federal or state securities law, and the
Committee may cause a legend or legends to be put on any such certificates or
noted in the book entries to make appropriate reference to such restrictions.
 
              12.7       Nature of Payments.  All Awards made pursuant to the
Plan are in consideration of services performed or to be performed for the
Company or any Subsidiary, division or business unit of the Company.  Any income
or gain realized pursuant to Awards under the Plan constitutes a special
incentive payment to the Participant and must not be taken into account, to the
extent permissible under applicable law, as compensation for purposes of any of
the employee benefit plans of the Company or any Subsidiary except as may be
determined by the Committee or by the Board or board of directors of the
applicable Subsidiary.
 
              12.8        Other Plans.  Nothing contained in the Plan prevents
the Board from adopting other or additional compensation arrangements, subject
to stockholder approval if such approval is required; and such arrangements may
be either generally applicable or applicable only in specific cases.
 
              12.9        Severability.  The provisions of the Plan are
severable.  If any provision of the Plan is held unlawful or otherwise invalid
or unenforceable in whole or in part by a court of competent jurisdiction or by
reason of change in a law or regulation, such provision will (i) be deemed
limited to the extent that such court of competent jurisdiction deems it lawful,
valid and/or enforceable and as so limited will remain in full force and effect,
and (ii) not affect any other provision of the Plan or part thereof, each of
which will remain in full force and effect.  If the making of any payment or the
provision of any other benefit required under the Plan is held unlawful or
otherwise invalid or unenforceable by a court of competent jurisdiction, such
unlawfulness, invalidity or unenforceability will not prevent any other payment
or benefit from being made or provided under the Plan, and if the making of any
payment in full or the provision of any other benefit required under the Plan in
full would be unlawful or otherwise invalid or unenforceable, then such
unlawfulness, invalidity or unenforceability will not prevent such payment or
benefit from being made or provided in part, to the extent that it would not be
unlawful, invalid or unenforceable, and the maximum payment or benefit that
would not be unlawful, invalid or unenforceable will be made or provided under
the Plan.
 
              12.10      Construction.  As used in the Plan, the words “include”
and “including,” and variations thereof, are not terms of limitation, but rather
must be deemed to be followed by the words “without limitation.”
 
              12.11       Unfunded Status of the Plan.  The Plan is intended to
constitute an “unfunded” plan for incentive compensation.  With respect to any
payments not yet made to a Participant by the Company, nothing contained herein
gives any such Participant any rights that are greater than those of a general
creditor of the Company.  In its sole discretion, the Committee may authorize
the creation of trusts or other arrangements to meet the obligations created
under the Plan to deliver the Shares or payments in lieu of or with respect to
Awards hereunder; provided, however, that the existence of such trusts or other
arrangements is consistent with the unfunded status of the Plan.  No deferral of
compensation within the meaning of the Employee Retirement Income Security Act
of 1974 is permitted under this Plan or any Award Agreement for any Participant
that is not an executive officer or director of the Company or a Subsidiary.
 
              12.12       Governing Law.  The Plan and all determinations made
and actions taken thereunder, to the extent not otherwise governed by the Code
or the laws of the United States, is governed by the laws of the State of
Delaware, without reference to principles of conflict of laws, and construed
accordingly.
 
              12.13        Effective Date of Plan; Termination of Plan.  The
Plan will be effective as of the date on which the stockholders approve the Plan
in accordance with the Company’s certificate of incorporation and bylaws and the
rules of the principal U.S. national securities exchange on which the Shares are
traded (“Effective Date”).  For the avoidance of doubt, the Effective Date is
the date the Company’s stockholders approve the Plan at the 2018 Annual Meeting
of Stockholders. The Plan will become effective on the Effective Date and will
be null and void and of no effect if the foregoing approval is not obtained.  No
Incentive Stock Option may be granted under the Plan if the Plan is not approved
by the Company’s stockholders within 12 months of the Board Approval Date. 
Awards may be granted under the Plan at any time after the Effective Date (or
prior to the Effective Date, as long as any such prior grants are subject to and
conditioned upon the approval of the Plan by the Company’s stockholders) and
from time to time on, or prior to, the Plan Expiration Date, on which date the
Plan will expire except as to Awards then outstanding under the Plan. Such
outstanding Awards will remain in effect until they have been exercised or
terminated, or have expired.
 
 
 
-16-

 
 
 
              12.14       Foreign Employees and Consultants.  Awards may be
granted to Participants who are foreign nationals or employed or providing
services outside the United States, or both, on such terms and conditions
different from those applicable to Awards to Employees or Consultants providing
services in the United States as may, in the judgment of the Committee, be
necessary or desirable in order to recognize differences in local law or tax
policy.  The Committee also may impose conditions on the exercise or vesting of
Awards in order to minimize the Company’s obligation with respect to tax
equalization for Employees or Consultants on assignments outside their home
country.
 
              12.15        Compliance with Section 409A of the Code.  This Plan
is intended to comply and must be administered in a manner that is intended to
comply with Section 409A of the Code and the regulations thereunder and must be
construed and interpreted in accordance with that intent.
 
                         (a)     To the extent that an Award or the payment,
settlement or deferral thereof is subject to Section 409A of the Code, the Award
must be granted, paid, settled or deferred in a manner that will comply with
Section 409A of the Code, including regulations or other guidance issued with
respect thereto, except as otherwise determined by the Committee.  Any provision
of this Plan that would cause the grant of an Award or the payment, settlement
or deferral thereof to fail to satisfy Section 409A of the Code must be amended
to comply with Section 409A of the Code on a timely basis, which may be made on
a retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code and the regulations thereunder.
 
                    (b)      Notwithstanding any other provision of this Plan or
any Award Agreement:
 
                                   (i)            if this Plan or any Award
Agreement provides that a payment, distribution or benefit constituting deferred
compensation under Code Section 409A and the regulations thereunder will be made
or provided to a Participant as a result of an event constituting a Change in
Control, such payment, distribution or benefit will not be payable to such
Participant as a result of such event unless such event also constitutes a
“change in control event” as defined in Treasury Regulation Section
1.409A-3(i)(5)(i), and any such payment, distribution or benefit payable as a
result of such a change in control event must be made or provided to such
Participant no later than five (5) days following the occurrence of the change
in control event.
 
                                   (ii)            With respect to a Participant
who is a “specified employee” within the meaning of Code Section
409A(a)(2)(B)(i) and the regulations thereunder, no payment, distribution or
benefit that constitutes deferred compensation under Code Section 409A and the
regulations thereunder may be made or provided to such Participant during the
6-month period following such Participant’s “separation from service” (within
the meaning of Code Section 409A(a)(2)(A)(i) and the regulations thereunder), to
the extent necessary in order to avoid the imposition of excise taxes.  However,
if any payment, distribution or benefit is delayed as a result of the previous
sentence, then such payment, distribution or benefit must be made or provided to
the Participant, without interest, on the first business day following the end
of such 6-month period (or such earlier date upon which such amount can be paid
without resulting in a prohibited distribution under Code Section
409A(a)(2)(B)(i) and the regulations thereunder, including as a result of the
Participant’s death).

 
12.16       No Registration Rights; No Right to Settle in Cash.  The Company has
no obligation to register with any governmental body or organization (including,
without limitation, the SEC) any of (i) the offer or issuance of any Award, (ii)
any Shares issuable upon the exercise of any Award, or (iii) the sale of any
Shares issued upon exercise of any Award, regardless of whether the Company in
fact undertakes to register any of the foregoing.  In particular, in the event
that any of (x) any offer or issuance of any Award, (y) any Shares issuable upon
exercise of any Award, or (z) the sale of any Shares issued upon exercise of any
Award are not registered with any governmental body or organization (including,
without limitation, the SEC), the Company will not under any circumstance be
required to settle its obligations, if any, under this Plan in cash.
 
              12.17       Captions.  The captions in the Plan are for
convenience of reference only, and are not intended to narrow, limit or affect
the substance or interpretation of the provisions contained herein.
 
              12.18       Indemnification.  To the maximum extent permitted by
applicable law, each member of the Committee and the Board must be indemnified
and held harmless by the Company from and against: (i) any loss, cost,
liability, or expense (including attorneys’ fees and costs) that may be imposed
upon or reasonably incurred by him or her in connection with or resulting from
any claim, action, suit, or proceeding (whether civil, administrative,
investigative or criminal) to which he or she may be a party or in which he or
she may be involved by reason of any action taken or failure to act under the
Plan or any Award Agreement, and (ii) from any and all amounts paid by him or
her in settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any such claim, action, suit, or proceeding against him or
her.  The foregoing right to indemnification is not exclusive of any other
rights to indemnification to which a member of the Committee or the Board may be
entitled under the Company’s Certificate of Incorporation, Bylaws, or agreement
or as a matter of law, or otherwise, or under any power that the Company may
have to indemnify the member or hold them harmless.
 
 
 
 
 
 
-17-
